Mr. Justice Dunn, dissenting: I agree with the strong disapproval expressed in the opinion of the court of the practice of the respondent in the case which is the subject of this proceeding but not with the judgment reached. In my opinion there should be a different conclusion of this case in order that such practices may not occur in the future, to be made the basis of informations to disbar to be hereafter presented. The value of the respondent’s services to his client or the propriety of the lump sum settlement or its amount is not the question of importance in the case. The deception practiced on the commission by the presentation of a false petition as a basis for its action was a betrayal by the respondent of the attorney’s obligation of truth and fidelity, not only to his client but to the court or other authority before which he appears for his client, and is inconsistent with the standard of truth and open and fair dealing with the courts and tribunals before which they appear, required of those who have received licenses as attorneys at law. In a case in which the court refused to enforce a contract illegal because contrary to public policy it was said: “It is not enough that the parties may have intended no wrong or that the testimony produced in the case may have been true. It is the tendency of such contracts to the perversion of justice that renders them illegal.” (Goodrich v. Tenney, 144 Ill. 422.) The same rule applies here. It is not enough that the respondent intended no wrong. The inevitable tendency of his conduct was to the perversion of justice, to the destruction of all confidence which courts have a right to place in attorneys. Under section 9 of the Workmen’s Compensation act the compensation awarded, or any unpaid part thereof, may be commuted, upon the order of the Industrial Commission, to an equivalent lump sum, which shall be an amount equal to the total sum of the probable future payments capitalized at their present value at three per cent, with annual rests. Section 23 provides that “no employee, personal representative, or beneficiary shall have power to waive any of the provisions of this act in regard to the amount of compensation which may be payable to such employee, personal representative or beneficiary hereunder except after approval by the Industrial Board.” Section 16 provides that “the board shall have the power to determine the reasonableness and fix the amount of any fee or compensation charged by any person for any service performed in connection with this act, or for which payment is to be made under this act.” The commuted value of the compensation awarded Mrs. Jendrusek, less the payments she had received, was $2822, and this was the amount for which the commission was authorized to order a lump sum settlement. To induce the making of such an order the respondent willfully presented a petition stating that Mrs. Jendrusek had received $822, knowing the statement to be false. It is not a mitigating circumstance that the respondent was advised to make this false statement by a trusted official of the Industrial Commission. If he had not the intelligence and the moral stamina to refrain from presenting a false claim to the commission to obtain an order which he knew he could not obtain under the law and the facts he has not the character which every attorney at law is required to have. Not only was the statement of the amount paid false, but so was the statement of the reason a lump sum settlement was desired, — that Mrs. Jendrusek might purchase a small home for herself and children in Pittsburgh, Pennsylvania, where she had relatives. She had no relatives there, no intention of going there and no reason to do so, and there is no reason for supposing that the respondent did not know this statement also to be false. In utter contempt of the law and the order of the court the respondent disregarded the order fixing his fees at $400 and kept $666. The administration of the Workmen’s Compensation act is put in the hands of the Industrial Commission. It fixes the amount of compensation to be paid and the amount of attorney’s fees or compensation rendered for any service under the act. Beneficiaries of the act are under the protection of the commission, and they can waive none of the provisions of the act in regard to compensation except after approval by the 'commission. If the act is to fulfill the purposes for which it was adopted these provisions for the protection of its beneficiaries must be enforced by the commission and observed by attorneys who appear before it. The respondent willfully disregarded them, and in my judgment the rule should be made absolute.